DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-18 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck (U.S. Patent Application Publication Number: US 2016/0000947 A1, hereinafter “Brodbeck”) in view of Fjorback et al (U.S. Patent Application Publication Number: US 2015/0080906 A1, hereinafter “Fjorback”).
 Regarding claims 13-16, 18 and 26-27, Brodbeck teaches a therapeutic method, comprising treating microbial infection (i.e. bacterial infection, e.g. Abstract) caused by bacteria on an implant that is an endoprosthesis (i.e. dental implant  or bone implant e.g. 20 Figs. 2, 3) and associated with an inflammation reaction (e.g. [0026]-[0028]) in a human or animal body (i.e. cleaning bacterially contaminated surfaces of bone or dental implants, e.g. Abstract) with oxidizing products having antimicrobial action that have been produced on an implant made of a metal  (i.e. dental implant consists of titanium, zirconium, tantalum, or alloys of these metals e.g. [0044], [0045]) or having a surface made of a metal, wherein the therapeutic treatment comprises the generation of the products having antimicrobial action directly on the implant, wherein the products having antimicrobial action are C2062-, S2082- and/or P2084 ions (e.g. [0057],[0064])
 - wherein the implant is connected as anode (12) in an electrochemical system in the body (i.e. the post can be connected anodically e.g. [0033]), wherein the electrochemical system comprises, in addition to the anode, a cathode,  a power source (e.g. 16 Fig.1)  connected in an electrically conductive manner to the anode and to the cathode, and an electrolyte comprising or consisting of a body fluid (e.g. [0020], [0068], [0069] Figs.1-3), or 
consists of the anode, a cathode, a power source connected in an electrically conductive manner to the anode and to the cathode, and an electrolyte comprising or consisting of a body fluid (e.g. [0020],[0068],[0069] Figs.1-3), or 
wherein the implant is disposed within an electrical field, by means of which a negative charge is induced at a first site and a positive charge at a second site by induction on the implant, by means of which the first site becomes the anode in an electrochemical system and the second site becomes the cathode in the electrochemical system, wherein the electrochemical system comprises, in addition to the implant, an electrolyte comprising or consisting of a body fluid or consists of the implant and an electrolyte comprising or consisting of a body fluid(e.g. [0020],[0068],[0069] Figs.1-3).  
Brodbeck not specifically teach that a surface of the implant has a coating of polycrystalline doped (i.e. boron or phosphorus) electrically conductive diamond or that the coating is a coating produced on the surface of the implant in a gas phase containing a boron containing compound by hot filament chemical vapor deposition (HFCVD) or by microwave plasma-assisted chemical vapor deposition (MPCVD) or by another kind of chemical vapor deposition (CVD). Fjorback teaches an implantable medical device (e.g. Abstract) and further teaches that porous titanium in orthopedic implants can be coated with heavily boron doped nanocrystalline diamond created by microwave assisted chemical vapor deposition which causes reduced inflammation because of the excellent biocompatibility (e.g. [0043]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the dental implant of Brodbeck to have a surface coated with heavily boron doped nanocrystalline diamond created by microwave assisted chemical vapor deposition as taught by Fjorback in order to provide the predictable results of reduced inflammation because of the excellent biocompatibility.
Regarding claim 17, Brodbeck in view of Fjorback teaches the invention as claimed and Brodbeck teaches that the alloy is Ti-6AI-4V (e.g. [0045]), Ti-6AI-7Nb or another alloy containing, in addition to titanium, aluminum and/or niobium and/or iron and/or molybdenum.  
Regarding claim 22, Brodbeck in view of Fjorback teaches the invention as claimed and Brodbeck teaches that the implant is a dental implant or jaw implant (e.g. Figs. 2,3 ) which is accessible from outside the body without surgical intervention and is 4Docket No. DGP.FAU1.NP electrically contacted for the therapy from outside the body (e.g. Figs 2,3 shows that the conduction element is inserted into the mouth near the dental implant), or 
wherein the implant has been implanted within the body and an electrical conductor, especially an electrically conductive wire, is routed from the implant to an outside of the body and is electrically contacted on the outside for the therapy or is routed from the implant to a contact site beneath the skin that is electrically contacted for the therapy from the outside through a puncture (e.g. Figs 2,3 shows that the conduction element is inserted into the mouth near the dental implant), 
or is routed from the implant via an electrical rectifier to a coil, especially disposed not more than 3 cm beneath the skin, and is connected thereto in an electrically conductive manner, wherein the coil additionally has electrically conductive connection via the electrical rectifier to the cathode, wherein the cathode is likewise disposed within the body, wherein, for the therapy, a flow of current is induced in the coil by induction from outside the body, by means of which the cathode and the anode are energized (Note: the claim is recited in an alternative from).  
Regarding claim 23, Brodbeck in view of Fjorback teaches the invention as claimed and Brodbeck teaches that an electrical field is built up between a further anode and a further cathode within the electrochemical system, wherein the electrochemical system additionally comprises, in addition to the further anode and the further cathode, a power source (e.g. [0020],[0068],[0069] 16 Figs.1-3) connected in an electrically conductive manner to the further anode and the further cathode or additionally consists of the further anode and the further cathode and a power source (e.g. [0020],[0068],[0069] Figs.1-3) connected in an electrically conductive manner to the further anode and the further cathode (Note: the limitation “wherein the electrical field is built up between at least two plates of a capacitor or by means of at least one electrical coil” is in the alternative).  
Regarding claim 24, Brodbeck in view of Fjorback teaches the invention as claimed and Brodbeck teaches that the electrolyte in the electrochemical system comprises an electrically conductive auxiliary fluid (i.e. treatment liquid, e.g. [0009]) or consists of the body fluid and the electrically conductive auxiliary fluid, wherein the electrically conductive auxiliary fluid in each case is a liquid that establishes electrical contact of the further anode and the further cathode with the body fluid (e.g. [0020],[0024 Figs. 1-3).
Regarding claim 25, Brodbeck in view of Fjorback teaches the invention as claimed and Brodbeck teaches that the implant is disposed within a closed region of the body (e.g. Figs.2,3,[0025]) wherein a voltage applied to the electrochemical system is chosen such that the amount of gaseous further products formed at the anode is sufficiently low that these dissolve directly in the body fluid after they have formed (e.g. [0032],[0033],[0065]).  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck (U.S. Patent Application Publication Number: US 2016/0000947 A1, hereinafter “Brodbeck”) in view of Fjorback et al (U.S. Patent Application Publication Number: US 2015/0080906 A1, hereinafter “Fjorback”) in view of Neuerer, "Beeinflussung der Titankarbid-Schichtdicke bei der HHCVD-Diamantbeschichtung von Titan durch berflachenvorbehandlungen und Variation der Beschichtungsparameter,” Der Technischen Fakultat der Universitat tangen-Namberg zur Erlangung des Grades (2013), hereinafter “Neuerer”- APPLICANT CITED) OR Iida et al (U.S. Patent Number: US 5900127A, hereinafter “Iida”).
Regarding claim 19, Brodbeck in view of Fjorback teaches the invention as claimed and further teach that the metal is titanium or the titanium- containing alloy (e.g. [0044]) but fail to specifically teach that there is an interlayer of titanium carbide between the titanium or the alloy and the coating.  Neurer teaches a titanium carbide interlayer between a coating of titanium electrodes with boron-doped diamond layer and a titanium substrate (e.g. Abstract). Iida is another teaching of an electrode used for electrolysis that has an electrically conductive diamond structure (e.g. Abstract) and also teaches an 1-10 micrometer interlayer of titanium carbide when the substrate is titanium (e.g. Col. 7 line 30-55). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the dental implant of Brodbeck in view of Fjorback to have an interlayer of titanium carbide as taught by Neuerer OR Iida in order to provide the predictable results of improved conductivity.
Claims 20, 21 and 28 is rejected under 35 U.S.C. 103 as being unpatentable over Brodbeck (U.S. Patent Application Publication Number: US 2016/0000947 A1, hereinafter “Brodbeck”) in view of Fjorback et al (U.S. Patent Application Publication Number: US 2015/0080906 A1, hereinafter “Fjorback”) in view of Neuerer, "Beeinflussung der Titankarbid-Schichtdicke bei der HHCVD-Diamantbeschichtung von Titan durch berflachenvorbehandlungen und Variation der Beschichtungsparameter,” Der Technischen Fakultat der Universitat tangen-Namberg zur Erlangung des Grades (2013), hereinafter “Neuerer”- APPLICANT CITED) OR Iida et al (U.S. Patent Number: US 5900127A, hereinafter “Iida”).
Regarding claims 20,21 and 28, Brodbeck in view of Fjorback and Neuerer OR Iida teaches the invention as claimed and Iida teaches that the interlayer is 1-10 micrometers thick (e.g. Col. 7 line 30-55). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the dental implant of Brodbeck in view of Fjorback and Neuerer OR Iida to have an interlayer of titanium carbide of 1-10 micrometers as taught by Iida in order to provide the predictable results of improved conductivity and strong binding.
	However they do not specifically teach that the interlayer has a layer thickness of not more than 3 micrometer or the interlayer has a layer thickness of at least 100 nm.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by  Brodbeck in view of Fjorback and Neuerer OR Iida with  the interlayer having a layer thickness of not more than 3 micrometer or the interlayer having a layer thickness of at least 100 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art [In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zipprich (U.S. Patent Application Publication Number: US 2015/0282907 A1, hereinafter “Zipprich”) teaches a treatment element for use with a dental-implant part anchored in a patient's jawbone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792